IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

DAN DORAN and JULIE DORAN,
Plaintiffs,

VS.

WILLY SMITH; and JOHN DOES 1-
10,

Defendants.

 

 

Before the Court is Defendant Willy Smith’s motion for release of

CV 18-136-GF-SPW

ORDER

fc pos
fq fa

fi _:
Ey H
ra i: ae
Le bie

FEB 3 2020

Clerk, U S District Court
District Of Montana
Billings

 

confidential criminal justice information. (Doc. 65). The Court notes that Smith

failed to adhere to Local Rule 7.1(c), which states:

(1) The text of the motion must state that other parties have been contacted
and state whether any party objects to the motion.

Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required. D. Mont.

C.R. 7.1(c)(4). Smith must contact Plaintiffs and state whether Plaintiffs object to

the motion. Accordingly,

IT IS ORDERED that Smith’s motion (Doc. 65) is DENIED with leave to

renew.
DATED this Bhs of eines zg» 2020.

Loran tt trhittins

SUSAN P. WATTERS
United States District Judge
